  8:20-cv-00449-RFR-CRZ Doc # 31 Filed: 04/06/21 Page 1 of 2 - Page ID # 199




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

KRISTEENA SCARPINO, individually and
on behalf of similarly situated individuals,
                                                                8:20CV449
                      Plaintiff,

           v.                                                     ORDER

IMAGINATION INDUSTRIES, INC., and
CASEY ROWE,

                      Defendants.


       This matter is before the Court on the magistrate judge’s 1 Findings and
Recommendation (Filing No. 30), recommending the Court deny defendant Casey Rowe’s
Motion to Dismiss (Filing No. 11), deny Imagination Industries, Inc.’s Motion to Dismiss
(Filing No. 12), and grant plaintiff Kristeena Scarpino’s (“Scarpino”) Motion for
Conditional Certification (Filing No. 15). The defendants have not filed objections, and
the time to object has now passed.

       The Court must “make a de novo review of . . . specified proposed findings or
recommendations to which objection is made,” 28 U.S.C. § 636(b)(1), but when no
objections are made, further review is unnecessary. Leonard v. Dorsey & Whitney LLP,
553 F.3d 609, 619-20 (8th Cir. 2009) (“[T]he failure to file objections eliminates not only
the need for de novo review, but any review by the district court.”); see also Fed. R. Civ.
P. 72; NECivR 72.2.

       Because the defendants did not timely object to the magistrate judge’s well-reasoned
Findings and Recommendations,



       The Honorable Cheryl R. Zwart, United States Magistrate Judge for the District of
       1

Nebraska.
8:20-cv-00449-RFR-CRZ Doc # 31 Filed: 04/06/21 Page 2 of 2 - Page ID # 200




   IT IS ORDERED:
   1.    The Findings and Recommendation (Filing No. 30) is accepted.              Any
         objections are deemed waived.
   2.    Defendant Casey Rowe’s Motion to Dismiss (Filing No. 11) is denied.
   3.    Defendant Imagination Industries, Inc.’s Motion to Dismiss (Filing No. 12)
         is denied.
   4.    Plaintiff Kristeena Scarpino’s Motion for Conditional Certification (Filing
         No. 15) is granted. This action is conditionally certified as a Fair Labor
         Standards Act collective action, consisting of all exotic dancers who have
         worked at American Dream during the last three years and were classified as
         independent contractors.
   5.    Within fourteen days of this Order, the defendants are required to produce to
         plaintiff’s counsel, in an electronic format, the last known mailing addresses,
         email addresses, and cell phone numbers of individuals who currently or
         previously worked at American Dream as exotic dancers at any time during
         the three years prior to the filing of this case.
   6.    Scarpino is permitted to send the notice form (Filing No. 17-1) and the opt-
         in consent form (Filing No. 17-2) to each potential class member.
         Defendants are required to circulate the same to each potential class member
         who cannot be reached by mail, email, or text message.
   7.    Defendants must allow Scarpino to visibly post the notice form (Filing
         No. 17-1) on the premises of American Dream.

   Dated this 6th day of April 2021.

                                            BY THE COURT:



                                            Robert F. Rossiter, Jr.
                                            United States District Judge




                                        2
